Citation Nr: 1036069	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-30 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a heart condition, to 
include claimed as high blood pressure and disturbance of cardiac 
rate and rhythm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1967 to April 1970.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for hypertensive 
vascular disease and for posttraumatic stress disorder (PTSD).  
The Veteran perfected an appeal, and in August 2008, service 
connection for PTSD was granted and a 70 percent rating assigned.  
This represents a complete grant of the benefit sought on appeal; 
therefore, issue of service connection for PTSD is no longer 
before the Board.

In August 2005, the Veteran was afforded a VA examination in 
which chronic renal failure secondary to diabetes was diagnosed.  
In a July 2010 statement, the Veteran's accredited representative 
requested that service connection be awarded for renal failure.

The issue of service connection for renal failure 
secondary to diabetes mellitus has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for a 
heart condition, which he describes in his claim as 
"disturbances of heart rate and rhythm."  He is also seeking 
service connection for high blood pressure; the RO has combined 
these claims as characterized on the title page.  In a July 2010 
informal hearing presentation, the Veteran's accredited 
representative asserts that hypertension is secondary to the now 
service-connected PTSD.

VA treatment records indicate that the Veteran has sought 
treatment on several occasions for chest pain and rapid 
heartbeat, and chest x-rays have confirmed cardiomegaly with 
vascular congestion.  In May 2004, an echocardiogram revealed 
segmental wall motion abnormalities, moderate concentric left 
ventricular hypertrophy, and mild mitral regurgitation.  An 
ischemic heart disease workup was apparently ordered or 
recommended, but the results of such testing are not in the 
claims file.  The record also reflects diagnoses of hypertension 
and diabetes mellitus.

On October 13, 2009, in accordance with authority provided in 38 
U.S.C.A § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new diseases, to include ischemic 
heart disease.  The term "ischemic heart disease" includes, but 
is not limited to: acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular disease including 
coronary artery disease (including coronary spasm) and coronary 
bypass surgery; and stable, unstable and Prinzmetal's angina.  It 
does not include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of ischemic heart disease.  VA is in 
the process of issuing regulations to establish the new 
presumptions of service connection for these diseases.  

The Veteran's Form DD214 establishes that he had service in the 
Republic of Vietnam; he is therefore presumed to have been 
exposed to herbicides, and the new regulations are potentially 
applicable to his claim.  However, there is insufficient medical 
evidence of record for the Board to adjudicate the claim.  A 
remand is required to afford the Veteran a VA examination to 
determine the nature and likely etiology of his claimed 
disabilities.  McLendon v. Nicholson, 20 Vet.  App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.	The RO should ensure that all relevant and 
available medical records are obtained and 
associated with the claims file.  
Specifically, the RO should determine 
whether there are any records of tests for 
ischemic heart disease conducted in May 
2004.  

2.	Schedule the Veteran for an appropriate VA 
examination to determine the nature and 
likely etiology of his claimed heart 
condition and high blood pressure.  The 
claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should conduct a thorough examination and 
identify any pathology found.  All indicated 
studies should be performed.  Based on the 
examination and review of the record, the 
examiner should answer the following:

a.	Does the Veteran have a heart disorder 
that can be accurately characterized 
as "ischemic heart disease"?

b.	If not, for any diagnosed heart 
disorder, is it at least as likely 
as not that the condition began during 
or is etiologically related to the 
Veteran's service, to include as 
secondary to a service-connected 
disability?  

c.	If hypertension is diagnosed, is it at 
least as likely as not that the 
condition began during or is 
etiologically related to the Veteran's 
service, to include as secondary to 
PTSD or any other service-connected 
disability?
A complete rationale is requested for 
any opinion expressed.  If the requested 
opinion cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

3.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, the 
RO should issue a supplemental statement of 
the case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009


